Citation Nr: 0842777	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-11 592	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for asthma, claimed as 
due to exposure to Agent Orange.  

2. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as due to 
exposure to Agent Orange.

3. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as due to 
exposure to Agent Orange.

4. Entitlement to service connection for chemical 
sensitivity, claimed as due to exposure to Agent Orange.

5. Entitlement to service connection for congestive heart 
failure, claimed as due to exposure to Agent Orange.

6. Entitlement to service connection for small ischemic 
vessel disease, claimed as multiple strokes due to exposure 
to Agent Orange.  



REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. H.
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1968 to July 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In April 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

In a decision in July 2007, the Board denied the veteran's 
claims of service connection.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, dated in October 2008, 
the Court granted the Joint Motion For An Order to Remand The 
Board Decision filed by the VA Secretary and the veteran, 
vacated the Board's decision, and remanded the case to the 
Board pursuant to 38 U.S.C. § 7252(a), for compliance with 
the instructions in the Joint Motion.  The case was then 
returned to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion For An Order to Remand The Board 
Decision, the parties agreed that VA failed in its duty to 
assist the veteran when it did not submit a request to the 
U.S. Army and Joint Services Records Research Center for 
verification of the veteran's claimed exposure to herbicides 
in a location other than the Republic of Vietnam during the 
Vietnam era including along the Demilitarized Zone in Korea, 
pursuant to the VA Adjudication Procedure Manual and Manual 
Rewrite (M21-1 MR).  The parties agreed that a remand was 
necessary to address this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Request the U.S. Army and Joint 
Services Records Research Center to 
furnish any records, including unit 
history and lessons learned, for 2nd 
Infantry Division, 76th Artillery, for 
the period from March 1969 to November 
1970, for the purpose of verifying the 
veteran's claimed exposure to 
herbicides in Korea to include the area 
near or along the Demilitarized Zone at 
Camps Casey, Keyser, and Santa Barbara.  
It should be noted that the veteran's 
military occupational specialty was 
armorer/unit supply specialist.  If no 
records can be found, notify the 
veteran in accordance with 38 C.F.R. § 
3.159(e).    

2.  After the above development is 
completed, adjudicate the claims.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


